DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. Specifically, the Applicant argues that Endoh does not expressly teach the focus ring is made out of SiC. The Examiner respectfully disagrees, as Endoh expressly teaches that the focus ring 30 is made out of SiC [0146] and teaches heat transfer gas of Fig. 6, Fig. 8 and Fig. 9. It is noted by the Examiner that the changes to the claims are found in the teachings of Endoh and that Augustyniak is used specifically for the sloped/inclined portion of the peripheral portion of the electrostatic chuck- such that Augustyniak is not used for the heat transfer gas or grooves therein, but just the slope and is thus still applicable to the rejection below.
	The teachings of Endoh in view of Augustyniak are thus relied upon to resolve the newly amended claims and the rejection will be made FINAL.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12-14, 16, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2016/0289827 to Augustyniak et al.
In regards to Claim 12, Endoh teaches a substrate processing apparatus Fig. 1, 6 comprising: a conductive base stage (lower aluminum electrode 11, [0096]) disposed in a processing chamber 10; an electrostatic chuck 25 disposed on the conductive base and having a substrate support region (top of 25a), and a ring support region (top of 25b) and a sidewall (vertical wall connecting 25a to 25b); 10a first attraction electrode 25c disposed in a central portion of the electrostatic chuck; a second attraction electrode 25d disposed in a peripheral portion of the electrostatic chuck; and a ring 30 that is made out of SiC [0146] that has a lower surface (bottom of 30) surrounds a periphery of 15a substrate W placed on the electrostatic chuck in the substrate support portion of the electrostatic chuck provided at a center thereof, said lower surface fitting with the ring 
Endoh further teaches the electrostatic chuck includes gas holes 46b (shown in Fig. 6, 7A, 7B, see the plurality of 46b in Fig. 7A) configured to supply a heat transfer gas into a space between the ring and the ring support region (as shown in Fig. 7A) and wherein the lower surface of the ring includes an annular groove 44 (as shown in Fig. 7A) or recesses disposed above the gas holes (as shown in Fig. 6, 7A, [0138-0151].
Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.
Augustyniak teaches a ring 200 (Fig. 2A, 3A) on a pedestal 140, the ring having an inclined bottom surface (bottom surface of 200), the inclined bottom/lower surface of 200 that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck (as shown in the mating of 200 and 140), i.e., the ring support portion of the pedestal, the inclined portions formed 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh with the inclined bottom surface of the ring and inclined ring support region of Augustyniak. One would be motivated to do so to enable better process uniformity. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 13, Endoh teaches a groove 44 is formed on the lower surface of the ring (which in combination with the teachings of Augustyniak would result in having a groove 44 formed on the inclined lower surface of the ring).
In regards to Claim 14, Endoh teaches the groove is-33- disposed at a position facing a gas hole 44 located at an end of a heat transfer gas supply line 46b disposed in the substrate processing apparatus (as shown in Fig. 6).
In regards to Claim 16, Endoh teaches the focus ring 30 is formed of a single material (as shown in Fig. 6).
In regards to Claim 18, Endoh teaches substrate processing apparatus Fig. 1, 6 comprising: a chamber 10;6Docket No.: 17EL-015App. No.: 15/852,416 a conductive base stage (lower aluminum electrode 11, [0096]) disposed in the chamber, an electrostatic chuck 25 disposed on the conductive 
Endoh further teaches the electrostatic chuck includes gas holes 46b (shown in Fig. 6, 7A, 7B, see the plurality of 46b in Fig. 7A) configured to supply a heat transfer gas into a space between the ring and the ring support region (as shown in Fig. 7A) and wherein the lower surface of the ring includes an annular groove 44 (as shown in Fig. 7A) or recesses disposed above the gas holes (as shown in Fig. 6, 7A, [0138-0151].
Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh with the inclined bottom surface of the ring and inclined ring support portion of Augustyniak. One would be motivated to do so to enable better process uniformity. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
 In regards to Claim 2, Endoh teaches the focus ring is formed of silicon, a material whose Young's modulus between 5.0X1010 to 1.0 X1012, as supported in Claim 3 below [0116]. 
In regards to Claim 3, Endoh teaches the focus ring is formed of any one Si [0116]. 

However, Augustyniak expressly teaches that the angle theta of the incline is in a range of 1-45° [0050], a range that in combination with the teachings of trigonometry, allows us to ascertain that the opposite side of a triangle from the angle
In regards to Claim 5, Endoh teaches a groove 44 is formed on the lower surface of the ring (which in combination with the teachings of Augustyniak would result in having a groove 44 formed on the inclined lower surface of the ring).
In regards to Claim 6, Endoh teaches groove is an annular groove, as the shapes conform to being on a ring (see Fig. 6).
In regards to Claim 16, Endoh teaches the ring is formed of a single material (as shown by the structure of 30 in Fig. 6).
In regards to Claim 19, Endoh teach a substrate processing apparatus Fig. 1, 6 comprising a chamber 10, a conductive base (lower aluminum electrode 11, [0096]) disposed in the chamber, an electrostatic chuck 25 disposed on the conductive base, the electrostatic chuck having a central region 25a and an annular region 25b, the annular region surrounding the central region (as shown in Fig. 1, 6), the annular region having an outer end (outer diameter) and an inner end (inner diameter), and a ring 30 disposed on the annular region of the electrostatic chuck 25, the ring having a lower surface (bottom of 30) to fit with the annular region of the electrostatic chuck (as shown in Fig. 1 & 6, the preferred embodiment of Fig. 6,  [0094-0120]).  

Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.
Augustyniak teaches a ring 200 (Fig. 2A, 3A) on a pedestal 140, the ring having an inclined bottom surface (bottom surface of 200), the inclined bottom/lower surface of 200 that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck (as shown in the mating of 200 and 140), i.e., the ring support portion of the pedestal, the inclined portions formed such that the outer end of the ring or and the ring support portion is lower than the inner end of the ring and ring support portion, as shown in Fig. 2A, 3A much like the electrostatic chuck, having an inclined ring support 140b, 140c [0038-0050]. Augustyniak further teaches that the flat ring changes the electrical impedance abruptly and very close to the edge of the wafer, causing non-uniform deposition [0003], the sloped ring and pedestal region enabling better process uniformity to be achieved [0039].

The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 20, Endoh expressly teaches that there is another groove (45b), where the focus ring and the chuck each have a heat transfer gas introduction grooves 44, 45b such that the efficiency of cooling the focus ring is further improved, thus expressly teaching that the substrate support region includes another groove that is positioned so as to face the groove or recess, as per the express teachings of Endoh [0186], and as per the annotated, unscaled version of the combined Fig. 6 and Fig. 9:

    PNG
    media_image1.png
    355
    535
    media_image1.png
    Greyscale



In regards to Claim 21, Endoh expressly teaches the another groove of 45b has a width that is greater than those of the gas holes 46b, as shown in Fig. 6, 7A.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2016/0289827 to Augustyniak et al, as applied to Claim 18 above, and in further view of United States Patent No. 5716534 to Tsuchiya et al.
The teachings of Endoh in view of Augustyniak are relied upon as set forth in the above 103 rejection.
 In regards to Claim 4, Endoh in view of Augustyniak does not expressly teach the inclined lower surface is inclined from a range of 10 μm to 20 μm in a direction along an inclination of the inclined ring support region of the electrostatic chuck.
However, Augustyniak expressly teaches that the angle theta of the incline is in a range of 1-45° [0050], a range that in combination with the teachings of trigonometry, allows us to ascertain that the opposite side of a triangle from the angle theta can be calculated from the width of the focus ring.
Tsuchiya teaches in Fig. 16 that a focus ring 14 can have a width ML that is 5 mm (Col. 11 lines 15-20).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have taken the ring of Endoh in view of Augustyniak, and make the incline width 
The resulting apparatus would fulfill the trigonometric calculation as follows:
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    θ
                                
                            
                            =
                             
                            
                                
                                    o
                                    p
                                    p
                                    o
                                    s
                                    i
                                    t
                                    e
                                
                                
                                    a
                                    d
                                    j
                                    a
                                    c
                                    e
                                    n
                                    t
                                
                            
                        
                    
                
            
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    1
                                
                            
                            =
                            
                                
                                    o
                                    p
                                    p
                                    o
                                    s
                                    i
                                    t
                                    e
                                
                                
                                    5
                                     
                                    m
                                    m
                                     
                                    (
                                    o
                                    r
                                     
                                    5000
                                     
                                    μ
                                    m
                                    )
                                
                            
                        
                    
                
            
                
                    o
                    p
                    p
                    o
                    s
                    i
                    t
                    e
                    =
                    i
                    n
                    c
                    l
                    i
                    n
                    e
                    d
                     
                    c
                    o
                    n
                    f
                    o
                    r
                    m
                    i
                    n
                    g
                     
                    r
                    a
                    n
                    g
                    e
                    =
                    
                        
                            tan
                        
                        ⁡
                        
                            1
                            *
                            5000
                             
                            μ
                            m
                            =
                            87
                             
                            μ
                            m
                        
                    
                
            
The Examiner notes, that even though the exact range of 10-20 μm is not defined from the above trigonometry, the teachings of Augustyniak is that the slope downward creates uniform processing, such that the degree of inclination would implicitly form a result effective variable for changing the amount of incline. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus changing theta to 0.1° would create the desired height from the incline angle, thus fulfilling the claimed limitations. 
The resulting apparatus fulfills the limitations of the claim. 

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2016/0289827 to Augustyniak et al, as applied to Claim 20 above, and in further view of United States Patent No. 2010/0326957 to Maeda et al.
The teachings of Endoh in view of Augustyniak are relied upon as set forth in the above 103 rejection.
	In regards to Claim 22, Endoh in view of Augustyniak does not expressly teach the groove or each of the recesses has a width that is greater than that of the another groove.
	Maeda teaches that two grooves 108, 107 Fig. 8 can be formed in the edge ring space, wherein the bottom groove 108 that is analogous to that of the another groove and the top groove in the edge ring of 102 being that of the groove, wherein the groove has a with that is greater than that of the another groove, such that the holes 105, 106 are not aligned with each other and the grooves 107, 108 where the grooves has a larger width than the another groove [0042-0081]. Maeda further teaches that the heat transfer gas can spread through the grooves in a uniform manner and abnormal discharges can be suppressed [0081].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh in view of Augustyniak with the teachings of Maeda, with the teachings of the larger width groove with the smaller another groove, such that the groove or each of the recesses has a width that is greater than that of the another groove, as it is known in the prior art of record to do so and would predictably result in the claimed limitations based on routine experimentation and the known teachings. See MPEP 2143, Motivations A-G.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2010/0040768 to Dhindsa, which expressly teaches two facing grooves 260/262 in Fig. 2A.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716